JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 12, 2017, be affirmed, Appellant has not shown any error in the district court’s holding that it did not have diversity jurisdiction over his state law claims, and he has failed to state a viable federal claim.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*15hearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.